Name: Commission Regulation (EEC) No 2020/88 of 7 July 1988 permitting suppliers of Community food aid to purchase skimmed-milk powder from the intervention agencies and derogating from Regulation (EEC) No 2213/76
 Type: Regulation
 Subject Matter: marketing;  cooperation policy;  distributive trades;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 177/37 8 . 7. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2020/88 of 7 July 1988 permitting suppliers of Community food aid to purchase skimmed-milk powder from the intervention agencies and derogating from Regulation (EEC) No 2213/76 THE , COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 1 of Regulation (EEC) No 2213/76, each supplier of Community food aid may purchase from intervention agencies in a Member State skimmed-milk powder held by the latter which entered storage before 1 September 1987. The sale shall be subject to the presentation of proof in accordance with Article 3 of Commission Regulation (EEC) No 2330/87 (*) that the party concerned is a supplier of the same quantity of skimmed-milk powder. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 7 (5) thereof, Whereas, in view of the situation on the market for skimmed-milk powder, prices are such that it appears difficult to meet food-aid supply requirements ; whereas giving suppliers of such food aid the possibility of purchasing intervention powder at the prices fixed in Commission Regulation (EEC) No 2213/76 of 10 September 1976 on the sale of skimmed-milk powder from public storage (3), as last amended by Regulation (EEC) No 1384/88 (4), must result in less pressure on prices accompanying tenders lodged for Community food aid ; whereas a derogation should be provided for along such lines from Article 1 of Regulation (EEC) No 2213/76 ; whereas the Commission is always able to turn down tenders which are too high in terms of the said derogation ; whereas it should be specified that the food-aid suppliers concerned are those defined in accordance with Commission Regulation (EEC) No 2200/87 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 Article 2, 3 and 4 of Regulation (EEC) No 2213/76 shall apply. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to supplies allocated after that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 110, 29 . 4. 1988 , p. 27 . (3) OJ No L 249, 11 . 9 . 1976, p. 6 . (4) OJ No L 128 , 21 . 6 . 1988 , p. 18 . f5) OJ No L 204, 25 . 7 . 1987, p. 1 . (6) OJ No L 210, 1 . 8 . 1987, p. 56.